Title: To Thomas Jefferson from Albert Gallatin, 30 April 1807
From: Gallatin, Albert
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            Washington 30th April 1807
                        
                        Colo. Newton of Norfolk sent to my care a small box which apparently contains green wax or wax candles. It is
                            at my house & was accompanied with a letter which is enclosed. I have written to Govr. Harrison to take every step
                            authorised by the act of last session for the removal of intruders who injure the timber near the saline; & have
                            requested him to state the expense of conveying the salt water by pipes to fuel & to a navigable part of the creek.
                        Mr Maury the receiver at Mobile resigns as you will perceive by his letter. It is very difficult to obtain
                            any officer there; but the enclosed recommendation of L. Henry deserves notice as great confidence may be placed in T. H.
                            Williams. Yet I would like to have the opinion of the Register Mr Perkins who is detained as witness on Burr’s trial;
                            but I do not know where he is at present.
                        The enclosed old letter from M. Jones the Register of Kaskaskias was detained somewhere on the road & was
                            received open at the post office here. It contains nothing important; yet names are mentioned which may be useful to the
                            Attorney General.
                        I forgot to write respecting Gen. Turreau’s application for money transmitted by Mr Madison. Your former
                            order being exhausted I could not make the advance without your authority which if given may refer to the former in which
                            the reasons which induced you to direct a purchase of bills are stated at large. So far as my opinion may be wanted, I
                            think that it would be proper to give this further accommodation which is stated to be the last. Yet I did not like the
                            demand of indemnification on account of the “Impatueax.”
                        The pressure of business has not yet permitted me to absent myself for a few days. 
                  With sincere attachment
                            and great respect Your obedt. Sevt.
                        
                            Albert Gallatin
                            
                        
                    